Citation Nr: 0334054	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  98-11 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for post operative 
left armpit hidradenitis, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for post operative 
right armpit hidradenitis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1963 to 
August 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On September 19, 2000, a hearing was held in Chicago, 
Illinois, before Bettina S. Callaway, who is the Veterans Law 
Judge making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b), (c) (West 2002).  A transcript of that hearing has 
been associated with the record on appeal.

This case was before the Board previously in January 2001 
when it was remanded for additional development.  The 
requested development has been completed.

This case was before the Board again in January 2003 when the 
Board undertook additional development of the appellant's 
claims, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Accordingly, in May 2003 the 
case was remanded for consideration of new developed evidence 
and for any additional necessary development.  The requested 
development has been completed.

Although the appellant requested in June 2003 a 
videoconference hearing before the Board, he failed to appear 
for one that was scheduled on November 10, 2003.  He did not 
request a postponement or rescheduling of the hearing.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  Neither the old criteria nor the amended criteria for 
skin disorders are more favorable to the appellant's claim.

4.  The appellant's post operative left armpit hidradenitis 
is currently manifested by tender or painful scarring.

5.  The appellant's post operative right armpit hidradenitis 
is currently manifested by tender or painful scarring.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for post operative 
left armpit hidradenitis, currently evaluated as 10 percent 
disabling, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804, 7805, 
7806 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Codes 7801, 7804, 7805, 7806, 7820 (2003).

2.  The criteria for an increased rating for post operative 
right armpit hidradenitis, currently evaluated as 10 percent 
disabling, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804, 7805, 
7806 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Codes 7801, 7804, 7805, 7806, 7820 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At a September 1975 VA neurological examination, the 
appellant complained of weakness in the entire right upper 
extremity and tingling in all of the fingers of the right 
hand.  He also complained during the examination about 
weakness in the left upper extremity and tingling in the 
fingers of the left hand.  He was noted to be left-handed.  
The appellant had well-developed shoulder muscles.  He had no 
difficulty elevating both of his shoulders.  He was able to 
elevate both arms, but on maximum elevation of the right arm, 
he complained about a pulling sensation because of the 
multiple scars in his axilla.  He was able to extend and flex 
his elbows and pronate and supinate his forearms.  He had 
well-developed intrinsic muscles in both hands.  There was a 
slow drifting down of the extended forearm; however, he had 
active biceps, triceps, radial, and ulnar reflexes.  
Coordination in his fingers was not impaired.  There was no 
noticeable atrophy in the intrinsic muscles of the right 
hand, considering that the appellant was left-handed.  He was 
able to abduct both of his arms over his head and was able to 
touch the palm of both of his hands.  He showed no 
pathological reflexes.  There was no spasticity, and he had 
no positive Hoffmann's sign in either upper extremity.  There 
was no evidence of any involvement of the components of the 
brachial plexus, involving the axillary, radial, ulnar, and 
median nerves of the right upper extremity.  The examiner 
opined that the weakness in the appellant's right arm, his 
minor extremity, was caused by the adherent scars in the 
right armpit along the anatomical muscles of the right 
axilla.  The diagnosis was no neurological condition found in 
the appellant's right upper extremity.  The examiner 
recommended an evaluation by a surgeon with regard to the 
various scars in the appellant's armpits.

At a September 1975 VA dermatology examination, the examiner 
noted post-operative scar formation over the entire axillary 
vault on each side.  The axillary scars were well healed with 
no active pyogenic lesions noted.  The appellant complained 
that the scars were tender.  Diagnoses included multiple 
well-healed postoperative scars from hidradenitis excision 
and receipt of skin grafts on the axillae as residuals of 
suppurative hidradenitis.

At a June 1976 VA examination, which consisted of a plastic 
surgery consultation, it was noted that the appellant had 
minimal post-operative scar contracture, with no recurrence.  
The prognosis was good.  There were no limitations, and there 
was good range of motion.  Diagnoses included post-operative 
hidradenitis of the right axillary.

At a December 1996 VA skin diseases examination, the examiner 
noted that the appellant had longstanding hidradenitis, 
active since approximately 1965.  He had had over 30 surgical 
procedures to correct this disorder as well as oral 
antibiotics for treatment.  At that time, his symptoms were 
relatively under control with oral antibiotics.

At a January 1997 VA scars examination, the examiner noted 
that the appellant had had hidradenitis, which began in the 
axillae, for 32 years.  He had undergone surgery in the 
axillae with skin grafting from the anterior thigh area.  He 
also had scars from surgery due to hidradenitis on the 
axillae.  He had severely disfiguring scars in the axillae 
with keloidal formation, painful on movement, and itchy and 
tender.  Diagnoses included postoperative scars in the 
bilateral axillae.

At a March 1998 VA skin diseases examination, the appellant 
complained of "boils" on his neck, back, armpits, and groin 
area for the past 30 years.  The boils appeared 
intermittently.  He had been treated repeated with surgical 
incision and drainage.  He complained of tenderness and 
occasional discharge from the sites.  There were no active 
lesions at the time of examination.  The appellant had scars 
on both axillae, with no ulceration, exfoliation, crusting, 
or associated systematic or nervous manifestations.  The 
examiner diagnosed hidradenitis suppurativa.

At a December 1998 VA scars examination, the examiner noted 
that the appellant had hidradenitis that began in the 
military in the 1960s when he began to develop recurrent 
boils that grew as large as an apple.  He had required 
repeated incision and drainage since that time.  His current 
medications included benzoyl peroxide ointment and 
intermittent doxycycline oral therapy.  The appellant had had 
several lesions that had been large enough to require skin 
grafts after they had been incised and removed.  He had had 
37 different surgeries.  He had rather large scars on 
multiple portions of his body.  The examiner diagnosed 
hidradenitis.

The VA chief of dermatology was asked to provide a complete, 
detailed description of any limitation of function resulting 
from the service-connected skin conditions.  In an April 1999 
VA skin diseases examination report, a VA dermatological 
specialist noted the diagnosis of hidradenitis suppurativa 
made in March 1999.  He stated that the disease would limit 
the use of appellant's arms by approximately 20 percent from 
normal.  The only functions that would be limited would be 
lifting of more than 40 pounds.  Other functions of daily 
living would not be limited.

At a September 2000 hearing, the appellant testified that he 
had one active boil on the back of his neck and boils on his 
groin, which were painful, especially with movement of his 
neck.  He estimated that he had had surgeries to lance 
outbreaks of hidradenitis twelve times in the previous year.  
The boils occurred "often" but did not always require 
lancing.  He stated that, as a result of surgeries underneath 
his arms, the motion of his arms was limited and he had 
decreased grip strength in his hands.  He demonstrated his 
decreased grip strength at the hearing.  He stated that in 
spite of his decreased grip strength he was able to drive 
eighteen-wheel trucks, steering and operating the emergency 
brake.  He was limited in his ability to lift heavy objects.  
His hidradenitis was treated with antibiotics.  As a result 
of one surgery, a large hole was created on the back on his 
neck.  Only a small scar remained once the incision healed.

At a March 2001 VA scars examination, the examiner noted that 
the appellant had had 36 surgeries for hidradenitis since his 
problems began in 1965.  On examination, there was no 
drainage or any active lesion.  Regarding the generalized 
muscles in the arm, extremity, and body, the examiner noted 
that there was no atrophy.  There was scarring due to 
residual of operations and infections.  There was no 
restriction in motion or pain on motion in the cervical spine 
or shoulders.  The elbows showed full range of motion in 
flexion and extension with pain or any limitation of motion.  
Motor strength was 5/5.  The wrists showed normal range of 
motion bilaterally without any pain or limitation.  There 
were no tremors or any limitation of ranges of motion of the 
fingers or hand joints, and no muscle atrophy was noted.  The 
examiner opined that the hidradenitis had not caused any 
limitation of motion or muscle atrophy in the neck, 
shoulders, elbows, wrists, hands, or hips.  There had been no 
changes in the scars since the December 1998 VA examination.  
Color photographs of the appellant's scars were taken, and 
they were included in the appellant's claims folder.

At a March 2001 VA skin diseases examination, the appellant 
complained of boils in areas including the underarm.  Under 
the left arm, there were multiple comedos, but no 
inflammatory, tender, or draining papules or cysts.  There 
was extensive scarring from surgery.  On the right underarm, 
there were surgical scars.  No inflammatory, painful, tender, 
or draining boils or cysts were found.  Diagnoses included 
hidradenitis suppurativa of the left and right axillae.  The 
condition was moderately severe.

In May 2001 it was noted that the appellant had undergone 36 
prior surgeries for his hidradenitis.  In December 2001 the 
appellant was treated as a VA outpatient.  It was noted that 
he had been taking doxycycline for the previous five years to 
control his hidradenitis.  The appellant stated that the 
therapy did improve his condition.

At an April 2003 VA skin examination, the examiner reviewed 
the appellant's claims folder.  The appellant had had 
surgical treatment for service-connected hidradenitis 
involving multiple areas including both armpits.  He 
complained of a loss of grip strength bilaterally and 
discomfort in the axillary regions bilaterally if he elevated 
his shoulders for more than one to two minutes.  The 
appellant specifically denied any loss of sensation in his 
upper extremities.  He employed for 40 hours per week as a 
truck driver and had been for 30 years.  He was able to lift 
or carry objects weighing up to 50 pounds.  He had no problem 
with riding.

On examination, the grip strength in the appellant's hands 
was 3/5 instead of 5/5; however, the strength in his 
individual fingers for flexion and extension was 5/5.  The 
strength of his wrists for flexion and extension was also 
5/5.  The strength in his elbows and shoulders was normal.  
Sensation was normal bilaterally.  The appellant was able to 
extend both shoulders to 180 degrees anteriorly and laterally 
without pain limitation.  He had no pain in his shoulders on 
normal range of motion, adduction and abduction, or on 
clenching his hands behind his neck at the small of the back.  
He was able to rotate both shoulders to 360 degrees 
bilaterally without any limitation.  There was no muscle 
strength atrophy in the upper extremities or in the hands.  
The appellant had normal deep tendon reflexes in the upper 
extremity bilaterally.

The examiner explained that the size of the scars had been 
described adequately in previous reports and had not changed.  
There was no adherence of the scars to underlying tissue.  
The texture of the skin was normal.  The skin was not 
atrophic, shiny, or scaly.  There was no ulceration or 
breakdown of the skin.  The surface of the skin was not 
elevated or depressed.  There was no inflammation, edema, or 
keloid formation.  The scars were not discolored as compared 
to normal skin.  There was no induration or inflexibility of 
skin near the scars.  There were no local symptoms such as 
itching or redness.  There were no systemic symptoms such as 
fever or weight loss.  There were no malignant areas or 
benign neoplasms.  There was no urticaria, primary cutaneous 
vasculitis, or erythema multiforme.  The percentage of the 
area of the appellant's skin affected by the scars was less 
than one percent.  There was no disfigurement.  The appellant 
did not have symptoms of chloracne, acne, scarring alopecia, 
or alopecia areata.  The diagnosis was post surgery of 
axillary skin, bilateral hidradenitis with scars.

The appellant denied any loss of sensation.  The examiner 
opined that the loss of handgrip bilaterally was 
inexplicable.  There was normal finger strength and normal 
upper extremity muscle strength.  The range of motion of each 
shoulder was normal.  There was no evidence that any loss of 
sensation or decreased grip complaints were related to 
surgery.  It was not appropriate to consider the scars in 
either axilla analogous to scars resulting from second degree 
burns or third degree burns because those were very 
distinctly different conditions.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  But see Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(invalidating 38 C.F.R. § 3.159(b)(1)).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 11-
2000 (Nov. 27, 2000) (determining that the VCAA is more 
favorable to claimants than the law in effect prior to its 
enactment).  As discussed below, the RO fulfilled its duties 
to inform and assist the appellant on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In the April 2002 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
his claims, specifically the evidence required for higher 
disability ratings.  In a February 28, 2001 letter, the RO 
also informed the appellant that VA would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  A 
June 1998 Statement of the Case (SOC) and the subsequent 
SSOCs described the evidence that was used in deciding the 
appellant's claims.  In November 2002, the appellant 
responded to an October 2002 letter from the Board, providing 
to him the amended rating criteria for skin disorders, by 
stating that he had no further evidence or argument to 
submit.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claims and has indicated which portion of that 
information and evidence, if any, is to be provided by him 
and which portion, if any, VA would attempt to obtain on his 
behalf.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the SOC, the SSOCs 
and the February 2001 letter informed the appellant of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.  This 
information was provided again to the appellant in a June 
2003 SSOC and an August 11, 2003 letter from the RO.

As for VA's duty to assist a veteran, the RO has obtained VA 
treatment records that the appellant has identified.  The 
appellant has indicated that he had not received private 
medical treatment.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed disability) 
records exist that have not been obtained.  As for VA's duty 
to obtain any medical examinations, that was fulfilled by 
providing VA examinations to the appellant in March 1998, 
December 1998, April 1999, March 2001, and April 2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the January 
2001 and May 2003 Remands from the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2003).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  38 C.F.R. 
§§ 4.20, 4.27 (2003).  The disability is rated by analogy 
under a diagnostic code for a closely related disability that 
affects the same anatomical functions and has closely 
analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2003).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2003).  Impairments associated 
with a veteran's service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994); see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).

The appellant's service-connected post operative left armpit 
hidradenitis and post operative right armpit hidradenitis are 
currently evaluated under Diagnostic Code 7804 for 
superficial scars that are tender and painful on objective 
demonstration.  A 10 percent disability rating has been 
assigned under Diagnostic Code 7804 for superficial scars 
that were tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
skin disorders.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  This amendment was effective August 30, 2002.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), overruled in part by Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the appellant's claims for increased ratings from August 30, 
2002, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claims, if 
indeed one is more favorable than the other.  For any date 
prior to August 30, 2002, the Board cannot apply the revised 
regulations.

The RO considered the old regulations in a June 1998 
Statement of the Case and provided the rating criteria to the 
appellant.  In an October 17, 2002 letter, the Board provided 
the new rating criteria to the appellant.  See 38 C.F.R. 
§ 20.903(c) (2003).  Therefore, the appellant and his 
representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In a November 2002 statement, 
the appellant stated that he had no further evidence or 
argument to present.  Further, the RO considered both the old 
and amended regulations in a June 2003 Supplemental Statement 
of the Case.

Prior to August 30, 2002, a 10 percent disability rating was 
assigned under Diagnostic Code 7804 for superficial scars 
that are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  The 10 percent 
evaluation is the highest rating under this code.

Under the rating criteria for Diagnostic Code 7804 for 
superficial scars, in effect since August 30, 2002, a 10 
percent disability rating is assigned for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id.

Because the appellant is already assigned a 10 percent rating 
for each of the disabilities of his axillae, consideration of 
this diagnostic code fails to provide a basis for an 
increased schedular rating for them.

The Board has considered other diagnostic codes that provide 
for disability ratings greater than 10 percent under the 
regulations in effect prior to August 30, 2002.  When a 
veteran is diagnosed with an unlisted condition, it must be 
rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 
4.27 (2003).  The disability is rated by analogy under a 
diagnostic code for a closely related disability that affects 
the same anatomical functions and has closely analogous 
symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2003).  Diagnostic 
Code 7806 pertains to eczema.  Under this diagnostic code, a 
10 percent rating is warranted for a skin disorder with 
exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for a skin disorder with constant exudation or constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted for a skin disorder with systemic or 
nervous manifestations and ulceration, extensive exfoliation, 
or extensive crusting, or for a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  In this case, the appellant's hidradenitis is 
not disfiguring.  The scars, located in the appellant's 
axillae, are hidden from normal sight.  Further, although the 
scars were noted in January 1997 to be disfiguring, the most 
current examination, conducted in April 2003, noted that the 
scars were not disfiguring.  In addition to being more 
recent, the report of that examination is more thorough 
because it discussing details that would suggest no 
disfigurement, such as the absence of discoloration, 
depression, or elevations of the scars; therefore, the April 
2003 report is given greater evidentiary weight than the 
report of the January 1997 examination.  At the March 1998 VA 
skin diseases examination, the examiner noted that there was 
no ulceration, exfoliation, or crusting and no associated 
systemic or nervous manifestations.  The examiner at a March 
2001 VA skin diseases examination noted that there were no 
inflammatory, tender, or draining papules or cysts.  In April 
2003 the examiner noted that there was no ulceration or 
breakdown of the skin; no inflammation, edema, or keloid 
formation; and no local symptoms such as itching or redness.  
Accordingly, the preponderance of the evidence is against the 
assignment of a 30 percent disability rating under old 
Diagnostic Code 7806 for the scars of either axilla.

Diagnostic Code 7801 provides a disability rating of 30 
percent for third degrees burns where the area or areas 
involved exceed one-half square foot.  A 40 percent rating is 
available for third degree burns if the area or areas 
involved exceed one square foot.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2002).  However, the VA examiner in 
April 2003 specifically opined that it would be inappropriate 
to rate the scars under the appellant's axillae under the 
criteria for third degree burns because third degree burns 
was a distinct condition from the residuals of the 
appellant's hidradenitis.

Under Diagnostic Code 7805 other scars may be rated based 
upon limitation of motion of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).  Under Diagnostic Code 
5201, a 20 percent disability rating is assigned for 
limitation of motion of the arm at shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2003).  In this case, the 
examination reports have consistently shown the appellant to 
have full range of motion of his arms.  Although the 
appellant has demonstrated diminished grip strength in his 
hands, the examiner at the April 2003 VA examination 
determined that the appellant's loss of grip strength, 
although inexplicable, was not related to the scars in his 
axillae.  Accordingly, the preponderance of the evidence is 
against the assignment of a 20 percent disability rating 
under old Diagnostic Code 7805 for the scars of either 
axilla.

Consideration has been given to diagnostic codes other than 
Diagnostic Code 7804, which does not provide for a disability 
rating greater than 10 percent, under the new criteria as 
well.  The appellant's hidradenitis is not listed 
specifically in the diagnostic codes for skin disorders.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7806 to 7833 (2003).  
Under Diagnostic Code 7820, infections of the skin not listed 
elsewhere (including bacterial, fungal, viral, treponemal, 
and parasitic diseases) are rated as disfigurement of the 
head, face, or neck under Diagnostic Code 7800, scars under 
Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, or 
dermatitis under Diagnostic Code 7806, depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7820 (2003).

Diagnostic Codes 7802 and 7803 for scars do not provide for 
disability ratings greater than 10 percent.  Under Diagnostic 
Code 7806, A 10 percent disability rating is assigned for 
dermatitis or eczema, affecting at least 5 percent but less 
than 20 percent of the entire body, or at least 5 percent but 
less than 20 percent of exposed areas, or for dermatitis or 
eczema that required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent disability rating is assigned for 
dermatitis or eczema, affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or for 
dermatitis or eczema that required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent disability rating is 
assigned for dermatitis or eczema, affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or for dermatitis or eczema that required constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).  The 
appellant cannot meet the criteria for a higher disability 
rating based upon the percentage of his body affected by 
hidradenitis, and his hidradenitis does not require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  

A 40 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion and have area or areas exceeding 144 square 
inches (929 square centimeters).  A 30 percent disability 
rating is assigned for scars, other than on the head, face, 
or neck, that are deep or that cause limited motion and have 
area or areas exceeding 72 square inches (465 square 
centimeters).  A 20 percent disability rating is assigned for 
scars, other than on the head, face, or neck, that are deep 
or that cause limited motion and have area or areas exceeding 
12 square inches (77 square centimeters).  A 10 percent 
disability rating is assigned for scars, other than on the 
head, face, or neck, that are deep or that cause limited 
motion and have area or areas exceeding 6 square inches (39 
square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2003).  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Id.  A deep scar is one 
associated with underlying soft tissue damage.  Id.  The 
appellant does not meet the criteria for a higher disability 
rating under this diagnostic code either.  The scars on his 
axillae are not deep.  No underlying soft tissue damage has 
been noted.  In April 2003 a VA examiner noted that the scars 
did not adhere to the underlying tissue.  Further, as 
discussed above, the scars do not limit the motion of the 
appellant's arms.

Under Diagnostic Code 7805, others scars are rated on 
limitation of function of affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2003).  As noted previously above, a 
higher rating based upon limitation of motion is not 
appropriate in this case because examination reports have 
consistently shown the appellant to have full range of motion 
of his arms.  The examiner at the April 2003 VA examination 
determined that the appellant's loss of grip strength in his 
hands was not related to the scars in his axillae.

Accordingly, the preponderance of the evidence is against a 
disability rating greater than 10 percent for the appellant's 
hidradenitis of either axilla.  In exceptional cases where a 
schedular evaluation is found to be inadequate, the RO may 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2003).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2003).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  As discussed 
above, higher ratings are provided for impairment due to skin 
disorders; however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  Although the appellant has undergone numerous 
surgeries for his hidradenitis, any hospitalizations required 
are not shown to have been for symptoms so unusual as to 
render impractical the schedular rating criteria providing 
ratings from noncompensable to 80 percent for skin disorders.

It is undisputed that the appellant's service-connected 
disabilities have an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2003).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.




							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased rating for post operative left 
armpit hidradenitis, currently evaluated as 10 percent 
disabling, is denied.  

Entitlement to an increased rating for post operative right 
armpit hidradenitis, currently evaluated as 10 percent 
disabling, is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



